DETAILED ACTION
Claims 1-20 are pending.  
The rejection of claim 3 under 35 U.S.C. § 112(b) is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/10/21, have been fully considered and are not persuasive except relating to the rejection of claim 3 under 35 U.S.C. § 112(b).
Applicant argues that the invention described in the claims enables the powder cake to be more effectively and quickly cooled and removed from the around the fabricated part and therefore is significantly more than a judicial exception (page 10).
It is respectfully submitted that the independent claims merely describe modifying print data for the intended use of facilitating removal of the fabricated part – actually performing processing and removing the part is not claimed.  This is detailed below in the current rejection under 35 U.S.C. § 101.  Also see the following discussion of Applicant’s argument regarding Diamond v. Diehr.
Applicant argues that the instant claims are significantly more than a judicial exception and cites Diamond v. Diehr that the courts have found eligible under 35 U.S.C. § 101 and states that ‘This transformation of the build cake into a different state’ is advantageous (pages 10-11).

Applicant states that ‘It seems self-evident that the claimed determination and creation of "fracture regions to facilitate removal of a fabricated part from a powder cake" integrates the claimed subject matter into a practical application’ and indicates that the claimed subject matter ameliorates a technical problem (page 12).
It is respectfully submitted that this stated opinion is moot because the independent claims do not actually create fracture regions (other than as abstract modified data); furthermore argument does not replace evidence where it is necessary, see MPEP 2145 I.  Regarding the solution of a technical problem involving cooling and removing fabricated parts, the independent claims do not actually solve the alleged problem by ‘creating the fracture regions in the cake’ (page 12), they merely recite data processing/calculation without the practical application of the data processing/calculation to actually create the fracture regions in the cake.  Furthermore, no evidence that there is such a technical problem in the industry is presented, see MPEP 2145 I.  Dependent claim 2 actually applies agents and radiation to create fracture regions, therefore 
Applicant’s arguments regarding independent claims 14 and 15 (pages 12-13) are similar to those regarding independent claim 1 that were addressed above and are unpersuasive based on the same reasoning.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental process (abstract idea) of processing and modifying data. 
Claim 1 recites a method, i.e. a process, which is a statutory category of invention.  Claim 1 recites ‘processing the print data to determine regions which are distant from said patterns’ and ‘modifying the print data to add a further pattern of a detailing agent’, i.e. under the broadest reasonable interpretation, these limitations comprise the mental steps of processing and modifying data.  These steps can be performed in the human mind, or by a human using a pen and paper.  Note that the examples in the specification show a simple square and rectangle (Fig. 
This judicial exception is not integrated into a practical application because the additional elements, i.e. receiving print data (extra-solution activity), specifying the nature of the abstract data (patterns, a 3D model), and an intended use/application for the modified data (to generate fracture regions… to facilitate removal of a fabricated part), do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving print data (mere data gathering) is recited at a high level of generality, is well understood, routine and conventional and is not considered significantly more, see MPEP 2106.05(d) II.  And describing the nature of the abstract data that are manipulated does not render the steps non-abstract.  Thus this claim recites an abstract idea.
Claim 4 recites ‘evaluating an open space…’ and ‘generating at least one fracture volume within the vacant volumes in the 3D model data’ and amounts to no more than manipulating data. Thus this claim recites an abstract idea.
Claim 5 recites ‘modifying the 3D model data…’ and amounts to no more than manipulating data. Thus this claim recites an abstract idea.
Claim 6 recites ‘selectively applying the detailing agent on the cross sections…’, i.e. insignificant post-solution activity that is well-known (see Collins et al., Fruth et al, Hochsmann, Ederer, or Khoshnevis cited at the end of this section) and is not sufficient to integrate the 
Claim 7 recites ‘the build material is one of a powder…’ and generally links the use of the judicial exception to a particular technological environment or field of use, i.e. powder based additive manufacturing, see MPEP 2106.05(h), is not sufficient to integrate the exception into a practical application or significantly more than the judicial exception. Thus this claim recites an abstract idea.
Claim 8 recites ‘the build material is a powder or powder composition…’ and generally links the use of the judicial exception to a particular technological environment or field of use, i.e. powder based additive manufacturing, see MPEP 2106.05(h), is not sufficient to integrate the exception into a practical application or significantly more than the judicial exception. Thus this claim recites an abstract idea.
Claim 9 recites ‘the fusing agent comprises a water-based dispersion…’ and merely describes what the abstract ideas is intended to be applied to and is not sufficient to integrate the exception into a practical application or significantly more than the judicial exception. Thus this claim recites an abstract idea.
Claim 10 recites ‘the fusing agent further includes at least one of a surfactant…’ and merely describes what the abstract ideas is intended to be applied to and is not sufficient to integrate the exception into a practical application or significantly more than the judicial exception. Thus this claim recites an abstract idea.

Claim 12 recites ‘a plurality of objects to be printed is printed on top of each other’, an intended use describing an application of the abstract idea and is not sufficient to integrate the exception into a practical application or significantly more than the judicial exception. Thus this claim recites an abstract idea.
Claim 13 recites ‘build material is applied on a contact surface’, an intended use describing an application of the abstract idea and is not sufficient to integrate the exception into a practical application or significantly more than the judicial exception. Thus this claim recites an abstract idea.
Claim 14 recites a system, i.e. a machine, which is a statutory category of invention.  Claim 14 recites ‘processing the print data to determine regions which are distant from said patterns’ and ‘modifying the print data to add a further pattern of a detailing agent’, i.e. under the broadest reasonable interpretation, these limitations comprise the mental steps of processing and modifying data. These steps can be performed in the human mind, or by a human using a pen and paper.  Note that the examples in the specification show a simple square and rectangle (Fig. 3) that are within the capabilities of a human to process/modify.  Thus the claim recites an abstract idea (a mental process), see MPEP 2106.04(a).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving print data (mere data gathering) is recited at a high level of generality, is well understood, routine and conventional and is not considered significantly more, see MPEP 2106.05(d) II.  Further, applying the abstract idea using a generic processor is well understood, routine and conventional and is not considered significantly more (MPEP 2106.05(d) II and MPEP 2103 I C).  And describing the nature of the abstract data that are manipulated does not render the steps non-abstract.  Thus this claim recites an abstract idea.
Claim 15 recites a non-transitory computer readable medium, i.e. a manufacture, which is a statutory category of invention.  Claim 15 recites ‘processing the print data to determine regions which are distant from said patterns’ and ‘modifying the print data to add a further pattern of a detailing agent’, i.e. under the broadest reasonable interpretation, these limitations comprise the mental steps of processing and modifying data. These steps can be performed in the human mind, or by a human using a pen and paper.  Note that the examples in the specification show a simple square and rectangle (Fig. 3) that are within the capabilities of a human to process/modify.  Thus the claim recites an abstract idea (a mental process), see MPEP 2106.04(a).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving print data (mere data gathering) is recited at a high level of generality, is well understood, routine and conventional and is not considered significantly more, see MPEP 2106.05(d) II.  Further, applying the abstract idea using a generic computer readable medium is well understood, routine and conventional and is not considered significantly more (2106.04(a)(2) III).  And describing the nature of the abstract data that are manipulated does not render the steps non-abstract.  Thus this claim recites an abstract idea.
Claim 16 recites ‘fracturing the fracture regions to remove a fabricated part…’, i.e. insignificant post-solution activity that is well-known (see Collins et al., Hochsmann, DeFelice et al., Burhop et al., or Khoshnevis cited at the end of this section and as Pertinent Prior Art) and is not sufficient to integrate the exception into a practical application or significantly more than the judicial exception. Thus this claim recites an abstract idea.
Claim 17 recites ‘the detailing agent reduces caking’ and merely describes what the abstract ideas is intended to achieve and is not sufficient to integrate the exception into a practical 
Claim 18 recites ‘the detailing agent cools the fracture regions ‘ and merely describes what the abstract ideas is intended to achieve and is not sufficient to integrate the exception into a practical application or significantly more than the judicial exception. Thus this claim recites an abstract idea.
Claim 19 recites ‘fracturing the fracture regions to increase cooling…’, i.e. insignificant post-solution activity that is well-known (see Collins et al., Hochsmann, DeFelice et al., Burhop et al., or Khoshnevis cited at the end of this section and as Pertinent Prior Art) coupled with an intended use and is not sufficient to integrate the exception into a practical application or significantly more than the judicial exception. Thus this claim recites an abstract idea.
Claim 20 recites ‘the blank regions form a powder cake when printed and the fracture regions are less consolidated than the powder cake to facilitate removal of the powder cake from a formed object’ and merely describes what the abstract ideas is intended to achieve or a possible application of the abstract idea and is not sufficient to integrate the exception into a practical application or significantly more than the judicial exception. Thus this claim recites an abstract idea.
Note that additive manufacturing, including deposition of binders on powder layers, is considered conventional, see for example Collins et al. U.S. Patent Publication No. 20040239009 [0028] or Fruth et al. U.S. Patent Publication No. 20110143108 [0003-0011].  And use of an inhibitor is also well-known, see for example Collins et al. U.S. Patent Publication No. 20040251574 [0038], Hochsmann et al. U.S. Patent No. 6147138 [col. 2], Ederer U.S. Patent 
Allowable Subject Matter
Claim(s) 2-3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119